                                          Case 4:19-cv-02665-HSG Document 94 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                 Case No. 19-cv-02665-HSG
                                         DREVALEVA,
                                   8                                                        ORDER REGARDING CASE STATUS
                                                        Plaintiff,
                                   9
                                                 v.
                                  10
                                         U.S. DEPARTMENT OF VETERANS
                                  11     AFFAIRS, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Prior to reassignment to the undersigned, Judge Alsup granted Defendants’ motion to
                                  15   dismiss with prejudice. Dkt. No. 38. On November 7, 2019, Judge Alsup entered final judgment
                                  16   in favor of the Defendant, directed the clerk to close the file, and the case was terminated. Dkt.
                                  17   No. 39. On November 16, 2020, the Ninth Circuit dismissed Plaintiff’s appeal as frivolous. Dkt.
                                  18   No. 80. On March 3, 2021, the Ninth Circuit denied Plaintiff’s motions for clarification and
                                  19   reconsideration. Dkt. No. 82. The Ninth Circuit’s mandate issued on March 11, 2021. Dkt. No.
                                  20   83. Accordingly, the Court reemphasizes that this case is closed. No further filings shall be
                                  21   accepted in this closed case. All pending motions are DENIED.
                                  22

                                  23

                                  24          IT IS SO ORDERED.
                                  25   Dated: 3/29/2021
                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
